DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 05/09/2022 is acknowledged.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/09/2022.
Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9, line 1, “is comprises” should read “comprises”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 7-8 and 16-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 5,752,966 (Chang).
7. Chang discloses an implant (device 100) comprising a tether (flexible member 102), a plurality of tissue anchors (anchoring elements 110) slidably coupled to the tether (col. 4, lns. 23-24), and a plurality of force-distribution members (spacer elements 118) coupled to the tether and each force-distribution member is disposed between a pair of tissue anchors (FIG. 2; col. 4, lns. 29-32). At least one of the force-distribution members comprises a portion made of a bioabsorbable material (e.g., polyglyconate at col. 5, lns. 58-64).
8. The at least one force-distribution member is comprised entirely of the bioabsorbable material (see entirety of device 100 being polyglyconate at col. 5, lns. 58-64).
16. The plurality of tissue anchors comprises a distal-most terminal anchor that is fixedly coupled to the tether (e.g., the claimed “anchors” can reasonably include locking mechanism 108 which is fixedly coupled to flexible member 102 at FIG. 2 and col. 4, lns. 19-21), a plurality of intermediate anchors (e.g., remainder of anchoring elements 110 except the one nearest to end 106 in FIG. 2) and a proximal-most terminal anchor (anchoring element 110 nearest to end 106 in FIG. 2) that are slidably coupled to the tether (FIG. 2; col. 4, lns. 23-24). The plurality of force-distribution members are located between the plurality of intermediate anchors (e.g., FIG. 2 where at least some of the spacer elements 118 are between the defined intermediate anchors).
17. The force-distribution members are tubular (FIG. 6; col. 5, lns. 65-67).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 9-10 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,752,966 (Chang), as applied to claim 7 above, and further in view of US 7,037,334 (Hlavka).
Chang discloses the invention substantially as claimed as discussed above and further discloses its force-distribution member being comprised entirely of the bioabsorbable material (col. 5, lns. 58-64) such that it does not disclose a non-bioabsorbable central portion and two bioabsorbable end portions. Hlavka teaches an implant in the same field of endeavor having a force-distribution member (combination of spring element 1202b and resorbable polymer overmold 1202c) having a non-resorbable central portion (spring element 1202b) and two bioabsorbable end portions (two halves of resorbable polymer overmold 1202c) for the purpose of adjusting the force imparted by the force-distribution member (FIG. 12a-12c; col. 13-14, lns. 54-25). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the force-distribution member of Chang to include a non-bioabsorbable central portion and two bioabsorbable end portions as taught by Hlavka in place of an entire bioabsorbable force-distribution member in order to adjust the force imparted by the force-distribution member.
Modified Chang discloses the invention substantially as claimed as discussed above but does not disclose the specific materials of the central portion being nickel-titanium alloy and the ends portions being PLGA. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the non-bioabsorbable central portion of modified Chang to be nickel-titanium alloy and the end portions of Chang to be PLGA, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and it appears that the prior art of modified Chang would perform equally as well as the claimed invention.  In re Leshin, 125 USPQ 416.
Chang discloses the invention substantially as claimed as discussed above and further discloses its force-distribution member being comprised entirely of the bioabsorbable material (col. 5, lns. 58-64) such that it does not disclose a force-distribution member located between the distal-most terminal anchor and a next-to-distal-most anchor is made of a non-bioabsorbable material, a force-distribution member located between the proximal-most terminal anchor and a next-to-proximal-most anchor is made of a non-bioabsorbable material, and a force-distribution member located between two intermediate anchors comprises a bioabsorbable material. Hlavka teaches an implant in the same field of endeavor having a force-distribution member (combination of spring element 1202b and resorbable polymer overmold 1202c) having a non-resorbable portion (spring element 1202b) and a bioabsorbable portions (two halves of resorbable polymer overmold 1202c) for the purpose of adjusting the force imparted by the force-distribution member (FIG. 12a-12c; col. 13-14, lns. 54-25). In other words, Hlavka teaches its force-distribution member having both a non-bioabsorbable material and a bioabsorbable material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the force-distribution members of Chang to include a non-bioabsorbable material and a bioabsorbable material as taught by Hlavka in place of an entire bioabsorbable force-distribution member in order to adjust the force imparted by the force-distribution member. Examiner notes that the modified device of Chang would result each force-distribution member having a non-bioabsorbable material and a bioabsorbable material such that a force-distribution member located between the distal-most terminal anchor and a next-to-distal-most anchor is made of a non-bioabsorbable material (at least partially), a force-distribution member located between the proximal-most terminal anchor and a next-to-proximal-most anchor is made of a non-bioabsorbable material (at least partially), and a force-distribution member located between two intermediate anchors comprises a bioabsorbable material (at least partially).
Claims 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,752,966 (Chang), as applied to claim 7 above, and further in view of US 2013/0226222 (Eggers).
Chang discloses the invention substantially as claimed as discussed above and further discloses the bioabsorbable material being Maxon (col. 5, lns. 58-64) but does not disclose the material being PLGA. Eggers teaches a bioabsorbable material in the same field of endeavor being PLGA in order to use a bioabsorbable material with minimal systemic toxicity (P0061) and as an equivalent of the bioabsorbable material of Maxon (P0057 and P0061). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute PLGA in place of Maxon in order to use a bioabsorbable material with minimal toxicity and since Eggers teaches the bioabsorbable materials as being equivalents such that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art (MPEP 2143). 
Also, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the PLGA bioabsorbable material to be 75:25 PLGA, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and it appears that the prior art of modified Chang would perform equally as well as the claimed invention.  In re Leshin, 125 USPQ 416. Examiner notes that Eggers is being cited as evidence that Maxon completely dissolves in 90 days or more (P0057). Eggers also teaches that Maxon becomes structurally amorphous in 90 days or more (P0057).
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,752,966 (Chang), as applied to claim 7 above, and further in view of US 6,042,534 (Gellman). 
Chang discloses the invention substantially as claimed as discussed above but does not disclose the bioabsorbable material having a drug-eluting material. Gellman teaches an implant in the same field of endeavor having a bioabsorbable drug-eluting material (col. 8, lns. 3-13) for the purpose of promoting tissue ingrowth (col. 8, lns. 3-13). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bioabsorbable material of Chang to include a drug-eluting material as taught by Gellman in order to promote tissue ingrowth.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771